In an action to recover damages, inter alia, for personal injuries, the defendants appeal from an order of the Supreme Court, Nassau County (DiNoto, J.), dated May 22, 1996, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff Michael Chambers did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that there is an issue of fact as to whether the plaintiff Michael Chambers sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see generally, Gaddy v Eyler, 79 NY2d 955; Licari v Elliott, 57 NY2d 230). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.